—Order of disposition, Family Court, Bronx County (Ruth Zuckerman, J.), entered on or about November 7, 1997, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that appellant committed acts which, if committed by an adult, would constitute the crimes of attempted grand larceny in the fourth degree, criminal mischief in the fourth degree, possession of burglar’s tools and attempted petit larceny, and placed him with the Division for Youth for 12 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. We see no reason to disturb the court’s credibility determinations. Given these determinations, there was ample evidence from which the court could reasonably conclude that appellant acted as a lookout, albeit an unsuccessful lookout, and was not merely observing a crime. We have considered and rejected appellant’s remaining claims. Concur — Ellerin, P. J., Sullivan, Wallach, Lerner and Buckley, JJ.